OFFICE   OF   THE ATTORNEY      GENERAL        OF TEXAS
                           AUSTIN




Bonorrble Corm F. Xreaoe
County Audltor                                       .~.
‘dilalp Countr
Cameron, Ttxar                                           \
                                              h\          ‘i,
Dear Sir:                   OplnlonNo.4&*5“-'                   :
                            iia: ccns true tihn&.Jrt’~c1 t
                            7315b,$totion     6, Vrrhofi's‘




                                 sssry   to aqloy           local   ab-

                        103 1s et9ttd    es   roiiowrr


                      lot me your opinion a e to
                      , under the fact8 btrcto-
                         it it proper to fnclltdt
      at court oosts’ttt     ressontble    exponssr
      rcr prcouriag data and hiorwtion           e5
      to ttit nant, identity,     locetion   end ntc-
Honorable     Corm R. 18atO8,   p%58 2


         tsrary ~rtlts    and ntot8stry   legal     dt-
         tcrIptIon  or thr proptrty.m
            You era tCvIsed that Article     7345b. SootIon 6,
vtrnon*t Anaotattd    Civil Statutes,   provides that moh
reasonable   azpanses as the taring unltr say Inour In
rrrocmriog data and Inioraation     at to the naiat, Identity
aad looatlon   of neotasart  psrtles,   and in procuring ntc-
trsary bee1 dtrcrIptIona     of the property,    shall ba
chargteblt   a8 oourt costs.
           Thtrerore, It la our opinion that any reason-
ablr expenses In proe.rIng   the above information mar
be chargad is oourt coats In each tax suit.      i%owever,
the qut8tIon a8 to just nhat data and Inrorpation      ar8
necasnary,  and what tha reasonable   expense thereorrould             ba Is
e qU68tiOn  Or  iaCt.


              Tnmting   tba t the rortEoing       fully   ans?.wrs your ln-
quiry,     we art,
                                              Tours vary truly




                                          B